Citation Nr: 0932056	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to May 
1947 and from October 1950 to July 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Although the September 2007 rating decision denied the 
Veteran's claim of entitlement to service connection for 
tinnitus on the merits, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the claim 
may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 2005 rating decision denied service connection 
for tinnitus on the basis that there was no evidence of 
tinnitus in service or shortly after his discharge from 
service.  The Veteran did not initiate an appeal of the 
adverse determination.

3.  The evidence received since the February 2005 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus.

4.  The Veteran has tinnitus that can be attributed to noise 
exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus, and 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service- 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Because the Veteran's claim is reopened, and the resultant 
claim for service connection on appeal is being granted, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be 
non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to 
service connection for tinnitus.  The claim for service 
connection for tinnitus was originally denied in the February 
2005 rating decision on the basis that there was no evidence 
of current tinnitus.  The Veteran did not appeal the 
determination.  Therefore, the February 2005 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.204, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims file subsequent to 
the February 2005 rating decision includes VA medical records 
and a September 2007 VA audiological examination report as 
well as the Veteran's own assertions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the February 2005 rating decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for tinnitus.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the September 2007 VA examination report to 
be material.  In this regard, the VA examination report shows 
a current diagnosis of tinnitus.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claim and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  As such, the Board finds that this evidence 
provides a medical diagnosis indicating current tinnitus, and 
thus, it relates to an unestablished fact necessary to 
substantiate the claim.  Therefore, the September 2007 VA 
audiological examination report raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for tinnitus.  

Service Connection

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.  As discussed above, the Veteran has 
been provided with appropriate notice and assistance in order 
to consider his claim on the merits. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he currently has tinnitus as a 
result of his in-service exposure to noise as he was exposed 
to mortar and artillery fire in combat.  He states that his 
bilateral tinnitus began while he was in service.  

Initially Board acknowledges that the Veteran is competent to 
give evidence about what he experienced; i.e., that he was 
exposed to loud noise in service and that he has had tinnitus 
since service.  Charles v. Principi, supra. (finding the 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, the Veteran's 
written statements regarding his in-service noise exposure 
are credible and consistent with the circumstances of such 
service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  In view of the foregoing, the Board concludes that 
there is ample evidence in the record on appeal to show that 
the Veteran sustained acoustic trauma during active service.

After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current bilateral tinnitus cannot be 
reasonably disassociated from his in-service exposure to loud 
noises.  In this respect, the Board acknowledges that the 
September 2007 VA audiological examiner, while noting the 
Veteran's stated history of in-service exposure to loud 
noise, indicates that it is unclear when the Veteran's 
tinnitus began and notes that it is infrequent.  Moreover, 
the examiner notes that the Veteran has other health 
conditions and medications that might cause tinnitus and 
concludes that she was unable to resolve the exact etiology 
of his tinnitus without resorting to speculation.  

Nonetheless, the Board notes that the RO granted the Veteran 
service connection for bilateral hearing loss based on the 
same claims of noise exposure in the September 2007 rating 
decision.  Moreover, the fact that the Veteran has been 
granted compensation for a service-related hearing loss adds 
to the credibility of his contention that his tinnitus is 
related to service because "an associated hearing loss is 
usually present" with tinnitus.  The Merck Manual, Sec. 7, 
Ch. 82, Approach to the Patient with Ear Problems.  
Additionally, tinnitus may occur as a symptom of nearly all 
ear disorders including sensorineural or noise-induced 
hearing loss.  Id.  With regard to the latter, the Board 
notes the RO granted service connection for hearing loss 
because the record showed that it was noise-induced, i.e., a 
result of his exposure to acoustic trauma during service.  In 
this regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The Merck 
Manual, Section 7, Cha. 85, Inner Ear.

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has bilateral tinnitus which was incurred 
during his active military service as a result of exposure to 
loud noises.  Accordingly, service connection for bilateral 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


